Citation Nr: 0504093	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  95-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for a cervical spine 
disorder from October 5, 1988 to October 6, 1991.

2.  Entitlement to a rating in excess of 10 percent for a 
cervical spine disorder from October 7, 1991 to July 31, 
1997.

3.  Entitlement to a rating in excess of 30 percent for a 
cervical spine disorder from August 1, 1997.

4.  Entitlement to an effective date earlier than October 7, 
1991 for an award of service connection for a chronic 
headache disorder.

5.  Entitlement to an effective date earlier than May 3, 2004 
for an award of service connection for right and left upper 
extremity radiculopathy and scar residuals of cervical spine 
fusion.



REPRESENTATION

Appellant represented by:	Sean A. Kendall, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from January 1983 to January 
1987.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter comes before the Board on appeal from rating 
determinations by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico.  The case 
was most recently before the Board in October 2003, at which 
time the Board granted an increased rating for a chronic 
headache disorder and remanded the remaining issues on appeal 
for further action consistent with the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002) (VCAA), and for further medical development 
with respect to the issue of entitlement to a rating in 
excess of 20 percent for a cervical spine disorder, from July 
31, 1997.  The action requested in the Board's remand has 
been accomplished to the extent possible as to the issue of 
entitlement to an effective date earlier than October 7, 1991 
for an award of service connection for a chronic headache 
disorder, and this issue is now ready for further appellate 
review.  

The Board also notes that a June 2004 rating decision 
assigned a rating of 30 percent under the "new" rating 
criteria for injuries to the spine, and further assigned 
separate 20 percent ratings for left and right upper 
radiculopathy and scar residuals of cervical spine fusion.  
The veteran has continued his appeal.  

As the Veterans Law Judge presiding at the hearings must 
participate in the decisions on the claims (See 38 C.F.R. 
20.707 (2004)), the appeal is being decided by a panel of 
three Veterans Law Judges, to include the Judges that heard 
testimony at the Board hearings conducted in September 1995 
and March 2003.

The Board further notes that the veteran has filed a timely 
notice of disagreement with the June 2004 rating decision's 
assignment of a May 3, 2004 effective date for an award of 
service connection for right and left upper extremity 
radiculopathy and scar residuals of cervical spine fusion.  
Therefore, the Board finds that it is necessary to remand 
this issue so that the veteran can be furnished a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  It 
will thereafter be necessary for the veteran to file a 
substantive appeal as to this issue in order for it to be 
returned to the Board for further consideration.  

The issues of entitlement to a rating in excess of 10 percent 
for a cervical spine disorder from October 7, 1991 to July 
31, 1997, entitlement to a rating in excess of 10 percent for 
a cervical spine disorder from October 7, 1991 to July 31, 
1997, entitlement to a rating in excess of 30 percent for a 
cervical spine disorder from August 1, 1997, and entitlement 
to an earlier effective date for an award of service 
connection for right and left upper extremity radiculopathy 
and scar residuals of cervical spine fusion are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.






FINDING OF FACT

The rating decision that originally denied entitlement to 
service connection for headaches was not timely appealed, and 
there is no basis to award an effective date earlier than 
October 7, 1991, the date of the claim to reopen.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than October 7, 1991 for the grant of service connection for 
a chronic headache disorder have not been met.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines set forth in the 
VCAA.  In this regard, the record reflects that the veteran 
has been notified on numerous occasions of the need to 
provide evidence establishing the basis for entitlement to an 
effective date earlier than October 7, 1991 for an award of 
service connection for a chronic headache disorder.

First, following a September 1998 Board decision that granted 
service connection for a chronic headache disorder, a 
November 1998 rating action established the grant of service 
connection for chronic headaches, effective from the original 
date of claim for service connection for this disability of 
October 7, 1991.  The veteran's representative filed a notice 
of disagreement with this decision, claiming that the veteran 
was entitled to an effective date of the day after his 
discharge in 1987.  A November 1999 statement of the case 
advised the veteran that since the veteran did not apply for 
service connection for headaches until October 5, 1988, which 
was more than a year after his January 16, 1987 release from 
active military service, it was not possible to award service 
connection from the day after his release from duty under 
38 C.F.R. § 3.400(b)(2)(i) (2004).

Thereafter, a December 2001 supplemental statement of the 
case advised the veteran that the record indicated that he 
had been denied entitlement to service connection for a 
headache disorder in June of 1989 and was notified that same 
month.  He was further advised that this denial was not based 
on clear and unmistakable error and that since he did not 
file an appeal of that decision within one year, it became 
final.  Therefore, the RO advised the veteran that the 
effective date for the grant of service connection was the 
date he reopened the claim in October 1991.  A May 2002 
supplemental statement of the case reiterated why the veteran 
was not entitled to an effective earlier than October 1991 
for the grant of service connection for a chronic headache 
disorder.

An October 2003 Board decision then remanded the issue of 
entitlement to an earlier effective date for service 
connection for headaches, finding that further notice and/or 
development was needed under the VCAA.  Thereafter, while it 
is true that a December 2003 VCAA notice letter mentions the 
issue of entitlement to an earlier effective date for the 
grant of service connection for migraine headaches, without 
specifying what action the VA would take with respect to this 
issue and the action that the veteran was now expected to 
take, a June 2004 supplemental statement of the case 
indicated that the RO had not received any additional 
evidence to warrant an effective date earlier than October 7, 
1991, noting that VA examinations and records from Dr. K. did 
not cover this particular time period.  

Thus, while the record does not reflect a single letter from 
the RO covering all the steps that the RO and VA had taken to 
develop the claim and those steps that needed to be 
undertaken by the appellant, based on the numerous 
communications from both the RO and the Board, the Board 
finds that the veteran was informed of the type of evidence 
he needed to submit in support of his claim, and the 
obligations of the VA and the veteran in obtaining that 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

While the VCAA notice requirements satisfied by the above-
noted adjudications and communications from the RO clearly 
came at the same time or after the appellant received the 
initial unfavorable rating action in November 1998, and the 
more recent notices do not specifically request that the 
appellant provide any evidence in the veteran's possession 
that pertains to the claim as addressed in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), as demonstrated by the 
foregoing communications from the RO and the Board, the Board 
finds that appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  The 
Board also notes that in his recent letter in December 2004, 
the veteran's representative did not complain of any 
prejudice based on any deficient notice under the VCAA, and 
did not identify any additional evidence or contentions in 
support of the claim.  All that the VA requires is that the 
duty to notify under the VCAA is satisfied, and the claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In this case, because each of the content elements 
of a VCAA notice has been fully satisfied, the Board finds 
that any error in not providing notice prior to the initial 
unfavorable rating action or in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding records or documents that have not been 
obtained or adequately addressed in documents that are 
already contained in the claims file.  

Thus, based on all of the foregoing, the Board concludes that 
no further notice and/or development is required with respect 
to this claim pursuant to the VCAA.  

Turning to the merits of the claim, the Board finds that 
because the veteran's claim for service connection for a 
headache disorder was received more than one year after his 
separation from service (October 1988), and the date of 
receipt of the claim is later than the date entitlement 
arose, the date of the application to reopen of October 7, 
1991 is the appropriate effective date.  38 C.F.R. 
§ 3.400(b)(2)(i) (2004).  

There exists no legal authority for the Board to grant an 
effective date for compensation for a chronic headache 
disorder prior to the date of the receipt of claim; namely, 
October 7, 1991.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.158, 3.400 (2004).  In addition, based on the 
facts of this case, neither the veteran nor his 
representative have cited and the Board cannot identify any 
statutory or regulatory authority that would permit the Board 
to award an earlier effective date based on the contentions 
of the appellant.  Consequently, the Board finds that the 
effective date for the award may not be earlier than October 
7, 1991. 


ORDER

Entitlement to an effective date earlier than October 7, 1991 
for an award of service connection for a chronic headache 
disorder is denied.


REMAND

With respect to the issue of entitlement to an effective 
earlier than May 3, 2004 for an award of service connection 
for right and left upper extremity radiculopathy and scar 
residuals of cervical spine fusion, the law provides that 
when there has been an initial RO adjudication of a claim and 
notice of disagreement as to its denial, the claimant is 
entitled to a statement of the case.  Consequently, the Board 
concludes that in view of its finding that the veteran has 
filed a timely notice of disagreement with the rating 
decision that assigned the effective date of May 3, 2004 for 
an award of service connection for upper extremity 
radiculopathy and scar residuals of cervical spine fusion, 
the Board is now required to remand this issue for issuance 
of an appropriate statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

The Board further notes that having determined that the issue 
of entitlement to an effective date earlier than May 3, 2004 
for an award of service connection for upper extremity 
radiculopathy and scar residuals of cervical spine fusion 
must be remanded for issuance of an appropriate statement of 
the case, in view of the fact that further adjudication of 
this issue may have an impact on the remaining issues of 
entitlement to a rating in excess of 10 percent for a 
cervical spine disorder from October 7, 1991 to July 31, 
1997, entitlement to a rating in excess of 10 percent for a 
cervical spine disorder from October 7, 1991 to July 31, 
1997, and entitlement to a rating in excess of 30 percent for 
a cervical spine disorder from August 1, 1997, the Board 
finds that its review of these issues must be held in 
abeyance pending the further adjudication of the issue of 
entitlement to an effective date earlier than May 3, 2004 for 
an award of service connection for upper extremity 
radiculopathy and scar residuals of cervical spine fusion.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final decision on one issue cannot be 
rendered until a decision on the other issue has been 
rendered).

Accordingly, this case is REMANDED for the following actions:

The veteran should be provided with a 
statement of the case addressing the 
issue of entitlement to an effective date 
earlier than May 3, 2004 for an award of 
service connection for right and left 
upper extremity radiculopathy and scar 
residuals of cervical spine fusion.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


			
                  F. Judge Flowers	Robert E. Sullivan
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


